DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-5, the prior art of record does not disclose or suggest the recited “wherein a size of a region of a toner image flat part, determined by a measurement method, is 200 µm or less in the toner image formed by the forming, and wherein the measurement method includes: defining, in a solid part of the toner image, a site at a depth of 2 µm or more from a surface of the solid part as a recess; defining a site other than the recess as the toner image flat part; acquiring a micrograph of the solid part of the toner image; binarizing the micrograph; drawing circles out of contact with the recess in the toner image flat part; and defining a diameter of a largest circle among the circles drawn as the size of the region of the toner image flat part” along with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Iio et al. US 20140255069 discloses a method including forming a toner image, applying an energy ray-curable pressure-sensitive composition precursor, irradiating and curing the composition, and attaching faces of the composition. 
Skvirsky et al. US 20190346782 discloses a method including forming a toner image, applying an energy ray-curable pressure-sensitive composition precursor, irradiating and curing the composition. 
Halfyard et al. US 20070148414 discloses a method including forming a toner image, applying an energy ray-curable pressure-sensitive composition precursor, irradiating and curing the composition.
McAneney et al. US 20050250038 discloses a method including forming a toner image, applying an energy ray-curable pressure-sensitive composition precursor, irradiating and curing the composition.
Sato et al. US 20030170414 discloses a method including forming a toner image, applying an energy ray-curable pressure-sensitive composition precursor, irradiating and curing the composition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852